Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/15/2022.
Priority
This application, Pub. No. US 2021/0293797 A1, published 09/23/2021, is a § 371 National Stage of International Patent Application No. PCT/GB2018/51261, filed 05/10/2018, Pub. No. WO 2018/206961 A1, published 15/11/2018, which claims foreign priority to GB 1707559.9, filed 05/11/2017.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-18 have been originally pending.  Claims 1-15, 17 and 18 have been amended, and Claim 19 has been added as set forth in Applicant’s Preliminary amendment filed 11/08/2019.  Claims 1-19 have been subject to election/restriction requirement mailed 01/25/2022.  Claims 1, 4-6, 8-10, 12, 14, 16 and 18 have been amended, and Claim 20 has been added as set forth in Applicant’s amendment filed 09/15/2022.  Claims 13 and 15-19 are withdrawn from further consideration.  Claims 1-12, 14 and 20 are examined.
Election/Restriction
Claims 1-12, 14 and 20 encompass the elected species (a)-(e) and are under examination.  Regarding the amended Claim 5 and the newly added Claim 20, it is noted that meningitis and/or sepsis are inherently readable on the elected species (b) pneumolysin as a bacterial toxin, because it is well-known fact that pneumolysin is involved in the aetiology of sepsis, pneumonia and meningitis:

    PNG
    media_image1.png
    315
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    964
    media_image3.png
    Greyscale



As to concern Claims 13 and 15, the Examiner maintains that Claims 13 and 15 are properly withdrawn from consideration as not readable on a single specific embodiment of the instantly claimed method defined by the species (a)-(e), elected without traverse.  Specifically, Claim 13 encompass a different embodiment(s) requiring the use of more than one type of antibody, and Claim 15 implies the use of multiple fluorescent markers.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objections to Claims 4-6, 10 and 12 are withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Stanker et al., “Development and partial characterization of high-affinity monoclonal antibodies for botulinum toxin type A and their use in analysis of milk by sandwich ELISA,” J. Immunol. Methods, 2008, vol. 336, No. 1, pp. 1-8, in view of Ahn-Yoon et al., “Ganglioside–liposome immunoassay for the detection of botulinum toxin,” Anal. Bioanal. Chem., 2004, vol. 378, pp. 68–75, is withdrawn in view of Applicant’s amendment of the claims.
Specification
I.	The specification amendment filed 09/15/2022 has not been entered because trademark/trade names Pacific Blue™ and Pacific Orange™ do not include a proper symbol “™” in superscript.
II.	The disclosure is objected to because of the following informalities.  The use of the numerous trademark/trade names, such as, for example, Pacific Blue™ and Pacific Orange™, which are trademarks, and Alexa Fluor® and Texas Red®, which are registered trademarks of Life Technologies Corporation; Cy™, which is a trademark of GE Healthcare; Horizon™ V450 is trademarked by Becton, Dickinson and Company, has been noted in this application, for example, in paragraphs [0085], [0087], [0090]-[0093] and [0108].  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the trademark(s) or trade name(s) in the claim.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Claim 12 contains the trademark/trade name, such as Cy™: 

    PNG
    media_image4.png
    183
    860
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    139
    899
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    146
    882
    media_image6.png
    Greyscale



Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dyes and, accordingly, the identification/description is indefinite.  See MPEP § 2173.05(u).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanker et al., “Development and partial characterization of high-affinity monoclonal antibodies for botulinum toxin type A and their use in analysis of milk by sandwich ELISA,” J. Immunol. Methods, 2008, vol. 336, No. 1, pp. 1-8 (PTO-892 mailed 04/19/2022); in view of Ahn-Yoon et al., “Ganglioside–liposome immunoassay for the detection of botulinum toxin,” Anal. Bioanal. Chem., 2004, vol. 378, pp. 68–75 (IDS submitted 06/24/2021); Henry et al., “Engineered liposomes sequester bacterial exotoxins and protect from severe invasive infections in mice,” Nat. Biotechnol., 2015, vol. 33, No 1, pp. 81-88 (IDS submitted 11/27/2019); Zhu et al., “Preparation of large monodisperse vesicles,” PloS One, 2009, vol. 4, issue 4, e5009, pp. 1-4 (PTO-892 mailed 04/19/2022), and Sunzeri, US Patent 5,536,382, issued 07/16/1996 (PTO-892 mailed 04/19/2022).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image7.png
    203
    1056
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    612
    1049
    media_image8.png
    Greyscale



With regard to Claims 1 and 2, Stanker et al., throughout the publication and, for example, in Abstract and Fig. 5, teach a sandwich immunoassay for detecting botulinum toxin produced by the anaerobic bacterium Clostridium botulinum based on the use of an anti-toxin capture antibody and a labeled anti-toxin detection antibody:


    PNG
    media_image9.png
    394
    1070
    media_image9.png
    Greyscale



Stanker et al. do not teach:
the use of a liposome comprising a lipid capable of binding to a toxin to provide a liposome-toxin conjugate;
a bacterial toxin involved in the aetiology of sepsis, pneumonia and meningitis, such as the elected species (b) pneumolysin.

With regard to (1), Ahn-Yoon et al., throughout the publication and, for example, in Abstract and Fig. 2, teach a sandwich immunoassay for botulinum toxin, which immunoassay is based on the use of gangliosid-sensitized liposomes as recognition agent and an antibacterial toxin antibody as capture agent.  In Introduction at page 69, left column 1st paragraph, Ahn-Yoon et al. teach that the use of liposomes in diagnostics has several advantages: 

    PNG
    media_image10.png
    513
    623
    media_image10.png
    Greyscale
 Emphasis added.


    PNG
    media_image11.png
    114
    623
    media_image11.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in a sandwich immunoassay, taught by Stanker et al., instead of an anti-toxin capture antibody, a liposome comprising a lipid capable of binding to a toxin to provide a liposome-toxin conjugate.
One of ordinary skill in the art would have been motivated to have made and used in a sandwich immunoassay, taught by Stanker et al., instead of an anti-toxin capture antibody, a liposome comprising a lipid capable of binding to a toxin to provide a liposome-toxin conjugate, because the use of liposomes in diagnostics has several advantages, as taught by Ahn-Yoon et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in a sandwich immunoassay, taught by Stanker et al., instead of an anti-toxin capture antibody, a liposome comprising a lipid capable of binding to a toxin to provide a liposome-toxin conjugate, because a sandwich immunoassay for a bacterial toxin, which immunoassay is based on the use of liposomes and antibacterial toxin antibodies, was known in the art, as taught by Ahn-Yoon et al.

With regard to (2), and Claims 5, 6 and 20, Henry et al., throughout the publication and, for example, at page 81, left column, 2nd paragraph, teach that membrane-damaging toxins such as pneumolysin, secreted by Streptococcus pneumoniae, have a crucial role in the establishment and progression of infectious disease.  In Abstract, Henry et al., teach septicemia caused by S. pneumoniae.  At page 83, right column, 2nd paragraph, Henry et al. teach a fatal pneumococcal sepsis model, wherein mice were injected intravenously with a lethal dose of S. pneumoniae D39.  In ONLINE METHODS, Henry et al. teach the use of liposomes comprising cholesterol and sphingomyelin as recited in the instant Claims 7 and 8:

    PNG
    media_image12.png
    421
    562
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    129
    566
    media_image13.png
    Greyscale

Emphasis added.


With regard to Claim 9, although neither Ahn-Yoon et al. nor Henry et al. teach liposomes having a diameter of 1-2 μm, as evidenced by Zhu et al., throughout the publication and, for example, at page 1, left column, 1st paragraph, and page 3, left column, 2nd paragraph, preparation of liposomes with this diameter is well-known in the art.
With regard to Claims 10 and 14, Pneumolysin mouse monoclonal antibody Ply-4 (IgG1 isotype) is commercially available from ABCAM®.

With regard to Claims 3, 4, 11, 12 and 14, Sunzeri, throughout the patent and, for example, in column 5, lines 1-2, 25-26, 58 and 65, teach the use of allophycocyanin-labeled monoclonal antibodies for detecting bacterial toxins in biological fluids such as blood plasma.

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a sandwich immunoassay, taught by combination of Stanker et al. and Ahn-Yoon et al., for detecting pneumolysin.
One of ordinary skill in the art would have been motivated to have made and used a sandwich immunoassay, taught by combination of Stanker et al. and Ahn-Yoon et al., for detecting pneumolysin, because it would be desirable to detect this membrane-damaging toxin, which has a crucial role in the establishment and progression of infectious disease, as taught by Henry et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a sandwich immunoassay, taught by combination of Stanker et al. and Ahn-Yoon et al., for detecting pneumolysin, because a liposome comprising a lipid capable of binding to pneumolysin to provide a liposome-pneumolysin conjugate as well as allophycocyanin labeling of monoclonal antibodies, were known in the art, as taught by Henry et al. and Sunzeri, respectively.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
At page 14 of the Remarks, Applicant argues that:

    PNG
    media_image14.png
    245
    1093
    media_image14.png
    Greyscale



With regard to the amended Claim 12, the Examiner respectfully disagrees because the claim contains the trademark/trade name, such as Cy™.

Claim Rejections - 35 USC § 103
At pages 16-17 of the Remarks, Applicant argues that:

    PNG
    media_image15.png
    295
    1092
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    353
    1093
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    45
    1018
    media_image17.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, in response to Applicant's arguments against the Stanker et al. reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is combination of Stanker et al., Ahn-Yoon et al., Henry et al., Zhu et al., and Sunzeri that teaches all limitations of the instant claims. 
Second, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a sandwich immunoassay, taught by combination of Stanker et al. and Ahn-Yoon et al., for detecting pneumolysin, because it would be desirable to detect this membrane-damaging toxin, which has a crucial role in the establishment and progression of infectious disease, as taught by Henry et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using a sandwich immunoassay, taught by combination of Stanker et al. and Ahn-Yoon et al., for detecting pneumolysin, because a liposome comprising a lipid capable of binding to pneumolysin to provide a liposome-pneumolysin conjugate as well as allophycocyanin labeling of monoclonal antibodies, were known in the art, as taught by Henry et al. and Sunzeri, respectively.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678